 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Blue Company and Fay Black. Case 10-CA-15049June 9, 1981DECISION AND ORDEROn October 27, 1980, Administrative Law JudgeJ. Pargen Robertson issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard before me on May 19 and 20, 1980,in Huntsville, Alabama. The charge was filed on Septem-ber 24, 1979. The complaint issued on November 19,1979. The complaint alleges that Respondent violatedSection 8(a)(l) and (3) of the Act by discharging em-ployees Fay Black, Ezeikel Fletcher, and Shelby Eliff,on September 18, 1979. Respondent admitted that it dis-charged the aforenamed employees on September 18,1979, but denied that it engaged in conduct violative ofSection 8(a)(1) and (3) of the Act.Upon the entire record, my observation of the wit-nesses, and after due consideration of oral argument byGeneral Counsel and Respondent, and a brief filed byRespondent, I hereby make the following:FINDINGS AND CONCLUSIONS'Counsel for General Counsel submits this case presentsa straightforward case of three employees being fired be-' The allegation regarding commerce are not in dispute. The complaintalleges, Respondent admits, and I find that Respondent is a Delawarecorporation with a place of business in Huntsville, Alabama, where it is256 NLRB No. 83cause of unio# activities. Basically he submits that two ofthe alleged discriminatees, Fay Black2and EzeikelFletcher, commenced activities designed to institute aunion organizing campaign in 1979. Black and Fletcherhad engaged in union activities during the past unioncampaign. 3On September 13, 1979, Fay Black was allegedly con-tacted by a representative (an organizer) of the Union.Black was asked by the Union representative, L. B.Bean, to set up a union meeting among Respondent's em-ployees on the evening of September 18. Black testifiedthat he subsequently spoke to about 15 or 20 employeesin the plant about the September 18 meeting. Fletchertestified that he talked to 20 or 25 employees about theplanned meeting.General Counsel contends that Respondent learned ofFay Black's and Ezeikel Fletcher's union activities be-tween September 13 and 18, 1979. In support of its con-tentions, General Counsel offered evidence regardingtwo incidents which allegedly occurred on September17.The first of those incidents allegedly occurred duringthe September 17 workday. Fay Black testified that hetalked to employees Tommy Pickett, Ezeikel Fletcher,and John Matthews outside the timeclock at 12:20 p.m.Black said they were talking about "the Union meeting,about getting the union cards signed up and to get anelection." According to Black, Foreman Leo Taylor wasstanding about "5 feet" away during the conversationwhich lasted about 5 minutes.Ezeikel Fletcher also testified about the September 17conversation. Fletcher placed the conversation at orabout 9 to 10 a.m. Fletcher recalled that employees Pick-ett, Matthews, and Fay Black were involved in the con-versation. He also placed Foreman Leo Taylor "about 5feet away" during the conversation.Foreman Leo Taylor, who has a hearing problem,denied being present or overhearing the September 17conversation.engaged in the operation of a foundry and machine shop. During the pastcalendar year, Respondent purchased and received at its Huntsville facili-ty goods valued in excess of $50,000 directly from suppliers located out-side the State of Alabama. The complaint alleges, Respondent by stipula-tion during the hearing admitted. and I find that Respondent is, and hasbeen at all times material herein, an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the ActRespondent, in its answer, denied the complaint allegation that Interna-tional Molders and Allied Workers Union is a labor organization. How-ever, unrebutted evidence indicates that the aforesaid union exists for thepurpose of dealing with employers concerning grievances, labor disputes,wages, rates of pay, hours, and working conditions. Therefore I find thatthe aforementioned Union is a labor organization within the meaning ofSec 2(5) of the Act.2 Respondent argues that the evidence proves that Fay Black held asupervisory position during the time material herein In view of my find-ings herein, I find it unnecessary to consider that issue." Black passed out union authorization cards and attended union meet-ings during a 1977 organizing campaign among Respondent's employees.During June 1978, Fay Black testified on behalf of the Union in a hearingon objections. Ezeikel Fletcher also participated in the 1977 campaign.Fletcher served as union observer during the September 1977 electionand appeared at the June 1978 objections hearing. On the basis of thatevidence I find that Respondent was aware of Black's and Fletcher'sprounion position during the 1977-78 campaign. JOHN BLUE COMPANY461The second incident allegedly occurred after work onSeptember 17. Fay Black said that, "a little bit after 3:30in the parking lot he was passing out union cards to em-ployees Larry Bartlet, John L. Teddy, Sam Goode, afew of them," and "talking to them about the meeting,"when Supervisors John Hardage, Leo Taylor, and JohnBlack passed within 10 feet. Although none of the super-visors said anything, Fay Black testified that he thoughtthey saw the union cards.Hardage, Taylor, and Black all denied seeing FayBlack's parking lot conversation on September 17.Witnesses of Respondent denied knowing of any unionactivities during 1979.As to the discharge of the third alleged discriminatee,Shelby Eliff, General Counsel contends that he was dis-charged as a consequence of an incident on September18. Eliff testified that, after lunch on September 18, hewas told by employee Prince McCary that Fay Blackhad been fired because of the Union. Later, Eliff andother employees were told by someone Eliff identified as"William" that Ezeikel Fletcher had also been fired be-cause of the Union. According to Eliff, after learning ofBlack's and Fletcher's discharges, he argued to the em-ployees that "they had evidently fired a man who had 15years seniority with the company who apparently hadn'tdone nothing wrong. Are you guys going to stand hereand accept this and not speak up." Eliff testified thatForeman Leo Taylor was standing in the doorway about8-10 feet away when he made those statements to theemployees. Eliff testified that Supervisor John Hardagewas walking by and he called Hardage over. Eliff askedHardage about Fay Black. Eliff said he told Hardage, "Ibeen hearing some pretty disturbing things or ugly thingsbut he was-he and Mr. Ezeikel Fletcher was fired be-cause of the Union." Eliff testified that he told Hardage,"well, if you are going to fire those two guys for goingto a union meeting tonight, you might as well fire metoo."Hardage denied having the above conversation withShelby Eliff. Hardage testified that on September 18"Eliff asked me where Black had gone and I told him Iguess he had gone home. That was the extent of ourconversation with Eliff."Eliff testified that he was called in and dischargedsome 10-15 minutes after his conversation with Hardage.Respondent offered considerable testimony regardingthe discharges of Black, Fletcher, and Eliff. Basically,Respondent contended that General Manager AnsilPoland precipitated the action which led to the dis-charges with a September 14, 1979, memo. In that memoPoland complained to supervision that their productionwas down considerably from the past year. Poland com-plained of "deliberate slow down in the coreroom andgrinding areas." Poland commented "I can also sympa-thize with your feelings toward old time employees, butdeliberate slow down or inefficiencies can not be tolerat-ed. Longevity is not a substitute for lost production, effi-ciency, and business."It was against that background, according to Respond-ent, that they decided to discharge the alleged discrimin-atees. Fay Black, who held the position of junior lead-man, was discharged because he was "unable to attain ef-fectiveness abreast of and parallel with peers. This aspectcoupled with employee's attitude and lack of tact hashad an adverse affect on production within the past 90days."4Fletcher, a "grinder, Class I" was fired because"employee's productivity and initative did not keep pacewith current production goals or methods."5Eliff wasterminated as an "unsatisfactory probationary employee."I find that General Counsel failed to prove that pro-tected activities played a role in Respondent's decision toterminate Fay Black, Ezeikel Fletcher, and Shelby Eliff.eTherefore, the complaint should be dismissed.I make this finding upon my determination that Gener-al Counsel failed to prove that Respondent knew of theunion activities of Black and Fletcher during September1979.7In reaching that determination, I am unable tocredit the testimony of Black, Fletcher, or Eliff.General Counsel has the burden of proving that em-ployees' protected activities played a role in the allegeddiscriminatory conduct. In endeavoring to carry thatburden in the instant case, General Counsel chose topresent testimony from only the three alleged discrimina-tees. The testimony of those three alleged discriminateesdemonstrates the presence of a number of employees inevery one of the critical incidents which forms the foun-dation for General Counsel's contention that Respondenthad knowledge of the discriminatees' union activities.Those other employees had no direct interest in theseproceedings. Therefore, their testimony would, in alllikelihood, have been impressive. Nevertheless, in spiteof the fact that Respondent's witnesses denied knowl-edge of the alleged discriminatees union activities, noneof the other employees were called by General Counsel.8Therefore, I am asked to resolve head-to-head credibil-ity issues without the benefit of apparently impartial wit-nesses.Under those circumstances, I am unable to concludethat those other employees would have testified in amanner favorable to the alleged discriminatees. There-fore, I must, and do, find that General Counsel has notpresented substantial evidence proving that protected ac-tivities played a role in the discharges of Fay Black,Ezeikel Fletcher, and Shelby Eliff.CONCUSIONS OF LAW1. Respondent John Blue Company is an employer en-gaged in commerce and activities affecting commerce4 As per Black's termination notice.s As per Fletcher's termination noticeWright Line, .4 Division of Wright Line. nc., 251 NLRB 1083 (1980})? Respondent was aware of Black's and Fletcher's 1977 78 union actis-ities. However, subsequent to that knowledge Black was promoted tojunior leadman with a substantial pay increase Black held the juniorleadman position for most of 1979 prior to his discharge Moreover, there,was no eidence demonstrating animus toward Black and Fletcher forthe pre-1979 alll ties, nor was an}y connection shown between the pre-1979 activtlies and their discharges Therefore. I iid that the evidencedoes not shoss that their pre-1979unioln actilities played a part in theirdischargesTwo employees. Sam Goode and Tommy Pickettll, who allegedly par-ticipatled in conversations abhOtL the Union ita ilh Fay Black on September17 were called by Respondent Both denied hasing such conversationswith BlackJOHN BLUE COMPANY 46!- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Molders and Allied Workers Union isa labor organization within the meaning of Section 2(5)of the Act.3. Respondent has not engaged in any unfair laborpractices alleged in the complaint.Upon the foregoing findings, and conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER"It is hereby recommended that the complaint be dis-missed in its entirety.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.